Citation Nr: 0617292	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a lumbosacral disorder, 
claimed as a right hip/lumbar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from September 1996 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which service connection for disorders of the right hip and 
lumbar spine were denied. 

In the June 2002 rating decision the RO also granted service 
connection for right and left knee disorders, and assigned 
separate 10 percent evaluations.  The veteran appealed the 
assigned evaluations, but did not file a timely substantive 
appeal.  He was so notified of this in correspondence from 
the RO issued in January 2005.  His now pending claim for 
increased evaluations for the knees has not yet been 
developed for appellate consideration. 


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service complaints of 
sacroiliac joint pain and diagnosed sacroiliitis are 
etiologically related either to service or to a service-
connected disability.


CONCLUSION OF LAW

The veteran's claimed lumbosacral/right hip disorder was not 
incurred in or aggravated by his active military service, nor 
is such disorder secondarily related to his service-connected 
disabilities.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed, the veteran has been provided a substantial 
amount of notice pertaining to the duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In November 2001 and February 2005 letters, the RO informed 
the veteran of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  In addition, the veteran was advised, by virtue of a 
detailed December 2003 statement of the case (SOC) and 
several supplemental statements of the case (SSOCs) 
subsequently issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the December 2003 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has recently stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The claim for 
service connection is being denied, thereby rendering moot 
any concerns as to a rating or effective date for that issue.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records include an April 1996 enlistment 
examination and an August 1999 separation examination, both 
of which reveal that clinical evaluation of the spine and 
lower extremities was normal.  A record dated in August 1998 
documents the veteran's complaints of low back and hip pain, 
and "popping".  An assessment of hip pain, probably 
ligamentous, was made.  The veteran also complained of right 
hip pain in December 1998.  

A VA examination of the feet was conducted in March 2000, at 
which time diagnoses of bilateral heel spurs, plantar 
fasciitis, and hallux valgus deformities of both feet were 
made.  There were no complaints or findings reported related 
to the lumbar spine or hips.

Service connection was granted for heel spurs, plantar 
fasciitis, and hallux valgus deformities of both feet, in a 
June 2000 rating decision.

The veteran indicated that she had received private treatment 
at a wellness center in 2001.  That source was contacted by 
the RO, and a reply was received in April 2002 indicating 
that it had no treatment records for the veteran during the 
requested dates.

Medical records dated in July 2000 indicated that the veteran 
was seven months pregnant and had developed back pain.  In 
September 2000, the veteran complained of right hip pain.  
Point tenderness along the right lateral hip was noted, with 
no radiculopathy.  

A VA examination of the joints was conducted in February 
2002.  Again the veteran did not complain of any symptoms 
related to the hip or back and no findings or diagnoses 
related to those areas were made.

In her April 2003 notice of disagreement, the veteran 
indicted that she had experienced daily pain in her back and 
hip since pregnancy, and had told a doctor about her other 
problems with her feet and knees.  She said the doctor had 
told her they were all related.  

The record contains a private bone scan report dated in 
December 2003 which shows that the veteran complained of a 
six-year history of right hip pain and a history of a jumping 
injury.  The impression was a normal examination.

VA medical records dated from June 2000 to March 2003 reflect 
that the veteran received dental treatment, maternity care, 
and care for foot and knee problems.  One entry dated in 
April 2003 indicates that the veteran called requesting an 
appointment to see a doctor due to right knee pain affecting 
her right hip and low back.  

The veteran was evaluated by VA in May 2003, at which time 
she complained or right knee pain which she believed was 
related to hip and back pain.  An assessment of right knee 
pain and a history of "chondromalacia" back pain and hip 
pain were made.  X-ray films of the lumbar spine and right 
hip taken in May 2003 revealed no osseous abnormality.  In 
July 2003, the veteran continued to complain of right hip, 
back, and right knee pain.  

A VA examination of the feet was conducted in December 2003, 
and the claims folder was reviewed.  The veteran's complaints 
included bilateral hip and spine problems.  Right 
sacroiliitis was diagnosed.  The examiner commented that the 
veteran did not have back or right hip pain, but that she had 
right sacroiliac joint pain.  It was commented that she might 
have a form of sacroiliitis, or possibly even ankylosing 
spondylitis.  

The record contains a May 2004 medical statement from Dr. F, 
indicating that he had initially treated the veteran in July 
2000, when she was seven months pregnant, for pain located in 
the right sacroiliac joint.  The doctor stated that at that 
time he believed that the pain was entirely due to her 
advanced pregnancy.  The veteran returned in May 2004 at 
which time she again complained of right sacroiliac pain and 
gave a history of untreated prior injuries to the knees and 
feet.  He noted that it had been clinically documented that 
improper biomechanics in the feet were a direct link to 
compensatory pain systems in other parts of the body (and 
provided medical documentation on that subject).  The doctor 
indicated that it remained to be seen whether there was long-
term disability in this case, and that the veteran was on a 
treatment plan.  




VA medical records dated in 2004 and 2005 are negative for 
complaints, clinical findings, or diagnoses related to the 
back or hips.  

A VA examination of the feet was conducted in February 2005, 
at which time the veteran did not report any complaints 
related to the hips or spine, and no clinical findings or 
diagnoses relating to those areas were made.

III.  Pertinent Law and Regulations with Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within one year after separation from 
active military service.  38 C.F.R. §§ 3.307, 3.309(a).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition. 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran had no diagnosed clinical disorders of the back 
and/or hip in service.  Isolated complaints of back and hip 
pain were noted, and a lone assessment of hip pain, probably 
ligamentous, was made in August 1998.  

Post-service medical records reflect that the veteran has 
continued to complain of right hip and back pain.  
Sacroiliitis was diagnosed in 1993.  Sacroiliitis is 
"inflammation of the sacroiliac joint."  ZO v. Brown, 4 
Vet. App. 440, 441 (1993).  She was treated for sacroiliac 
pain in May 1994.  Thereafter, the record contains no record 
of complaints, treatment, or diagnosis relating to the back 
or the hips.  The Court has had occasion to discuss what 
constitutes a disability.  The Court held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  

In this case, the veteran's claimed disorder is essentially 
manifested only by complaints of pain and clinical 
indications of inflammation, last shown two to three years 
ago and not since.  Essentially, these "symptoms" do not 
constitute a disability for which service connection can be 
granted, absent any evidence of underlying pathology or 
clinical disability.  As a practical matter, essentially 
there is no currently manifested disability.  A claim for 
service connection for a disability must be accompanied by 
medical evidence that establishes that the claimant

currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, the Board believes the competent 
evidence does not show a currently manifested disability.

Even if were the Board to accept the diagnosis of 
sacroiliitis as evidence of a current disability, this 
condition has not been linked by competent evidence or 
opinion to the veteran's period of service, or to any 
service-connected disability.  While the veteran has made 
statements to the effect that her claimed hip/spine 
disability was either directly related to her period of 
service or was incurred secondary to a service-connected 
disability, it is not shown that she has the requisite 
medical training or expertise that would render such opinions 
competent in this matter.  As a layperson, she is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

The veteran also provided a statement in 2003 indicating that 
a doctor told her that her service connected knee and foot 
problems were associated with her spine/hip problems.  
Following a review of the VA medical records, the Board has 
been unable to find specific documentation to that effect.  
With all due respect for her sincerity, the Board must 
observe that the veteran's statements, filtered as they were 
through a layman's sensibilities, of what a VA doctor 
purportedly said, are simply too attenuated and inherently 
unreliable to constitute probative "medical" evidence.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995)

Finally, the record contains a 2004 medical statement of Dr. 
F indicating that the veteran was treated in 2000 and 2004 
for right sacroiliac pain, and that she had given a history 
of untreated prior injuries to the knees and feet.  He noted 
that it had been clinically documented that improper 
biomechanics in the feet could be a direct link to 
compensatory pain systems in other parts of the body (and 
provided medical documentation on the subject).  The doctor 
indicated that it remained to be seen whether there was long-
term disability in this case, and the veteran was on a 
treatment plan.  However, the Board finds that the 
information offered by the physician does not provide the 
degree of certainty required for medical nexus evidence in 
the veteran's specific case.  The doctor was only able to 
suggest the possibility of such a relationship, and could not 
even establish the chronicity of the claimed disorder.  

The Board has also considered the treatise evidence which was 
presented by Dr. F.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, as discussed by the Board above, the 
Court has held that medical evidence is speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Unfortunately this 
evidence is of no probative value in the instant case, 
inasmuch as none of the articles related to the actual 
clinical condition of the veteran.

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service-connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established by competent evidence.

Thus, in the absence of evidence establishing a nexus between 
the currently claimed right hip/spine disorder and either 
service or a service-connected disability, service connection 
is not warranted.  Given the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
service connection for a right hip/spine disorder under 
either the basis of direct service incurrence, or based upon 
a secondary relationship, must be denied.


ORDER

Entitlement to service connection for a right hip/spine 
disorder, under either the basis of direct service 
incurrence, or as secondary to service-connected disability, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


